DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US 2009/0147186 in view of Sugita US 2013/0038811.
Regarding claim 1, Nakai discloses a stacked display panel, in at least figs.1-3 and 28-42(c) comprising:
a first display substrate (the top substrate 10), a second display substrate (the middle substrate 10), and a third display substrate (the bottom substrate 
wherein a color filter layer (21) is on a side of the second display substrate facing the first display substrate, and a polarizing layer (Polarizer B) is on a side of the second display substrate facing the third display substrate (see at least figs.28, 30, 31, 35, 37, 39),
wherein a first polarizer (Polarizer A) is on a side of the first display substrate facing away from the second display substrate (see at least figs.28, 30, 31, 35, 37, 39), and a transmission axis direction of the first polarizer and a transmission axis direction of the polarizing layer are perpendicular to each other (see fig.29),
wherein a second polarizer (Polarizer C) is on a side of the third display substrate facing away from the second display substrate (see at least figs.28, 30, 31, 35, 37, 39), and a transmission axis direction of the second polarizer and the transmission axis direction of the polarizing layer are perpendicular to each other (see fig.29),
wherein the first polarizer and the second polarizer are thin film polarizers (see at least figs.28, 30, 31, 35, 37, 39), 
wherein the first display substrate and the second display substrate constitute a first panel (First Panel), and a second panel (Second Panel), and
wherein a resolution of the first panel is higher than a resolution of the second panel (see fig.42(b)).
the polarizing layer comprises a grating layer, the second display substrate and the third display substrate constitute the second panel.
Sugita discloses a stacked display panel, in at least fig.17, the polarizing layer (POL4) comprises a grating layer (para.121), the second display substrate (SUB12) and the third display substrate (SUB11) constitute the second panel (LCD1) for the purpose of forming a wire grid polarizer as a built-in polarizing plate (para.121) and reducing the thickness of the stacked display panel (para.92).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing layer comprises a grating layer, the second display substrate and the third display substrate constitute the second panel as taught by Sugita in the stacked display panel of Nakai for the purpose of forming a wire grid polarizer as a built-in polarizing plate and reducing the thickness of the stacked display panel.
Regarding claim 2, Nakai discloses the first panel comprises a plurality of first pixel units (see at least figs.37,40 and 42(b)), the second panel comprises a plurality of second pixel units (see at least figs.37,40 and 42(b)), and  wherein an orthographic projection of one of the second pixel units on the first panel completely overlaps multiple first pixel units (see at least figs.37,40 and 42(b)).
Regarding claim 3, Nakai discloses the color filter layer comprises a plurality of filter regions (see figs.28, 30, 31, 35, 37, 39, 40 and 42(b)), wherein 
wherein a respective one of the plurality of filter regions corresponds to a respective one of the plurality of sub-pixel units (see figs.28, 30, 31, 35, 37, 39).
Regarding claim 4, Nakai discloses the second display substrate is on a light incident side of the first panel (see at least figs.28, 30, 31, 35, 37, 39), and
wherein the first display substrate is on a light exit side of the first panel (see at least figs.28, 30, 31, 35, 37, 39).
Regarding claim 5, Nakai discloses the second display substrate is on a light exit side of the second panel (see at least figs.28, 30, 31, 35, 37, 39), and
wherein the third display substrate is on a light incident side of the second panel (see at least figs.28, 30, 31, 35, 37, 39).
Regarding claim 7, Nakai discloses a second thin film transistor layer (the thin film transistor layer of the second Panel) is on a side of the third display substrate facing the second display substrate (see at least figs.28, 30, 31, 35, 37, 39), and
wherein a second liquid crystal layer (the liquid crystal layer of Second Panel) is between the second thin film transistor layer and the second display substrate (see at least figs.28, 30, 31, 35, 37, 39).
Regarding claim 11, Nakai in view of Sugita discloses a display device comprising the stacked display panel according to claim 1 (see the rejection of claim 1 above).
Regarding claim 12, Nakai discloses a method for manufacturing a stacked display panel, in at least figs.1-3 and 28-42(c),
comprising providing a first display substrate (the top substrate 10), a second display substrate (the middle substrate 10), and a third display substrate (the bottom substrate adjacent to polarizer C), wherein providing the second display substrate comprises:
forming a color filter layer (21) and a polarizing layer (Polarizer B) on a transparent base substrate (a transparent base substrate of the second display substrate) respectively, wherein the color filter layer and the polarizing layer are on opposite sides of the transparent base substrate (see at least figs.28, 30, 31, 35, 37, 39);
providing a first polarizer (Polarizer A) on a side of the first display substrate (see at least figs.28, 30, 31, 35, 37, 39); providing a second polarizer (Polarizer C) on a side of the third display substrate (see at least figs.28, 30, 31, 35, 37, 39);
and arranging the first display substrate, the second display substrate and the third display substrate in sequence (see at least figs.28, 30, 31, 35, 37, 39),
wherein the color filter layer is on a side of the second display substrate facing the first display substrate (see at least figs.28, 30, 31, 35, 37, 39), the polarizing layer is on a side of the second display substrate facing the third display substrate (see at least figs.28, 30, 31, 35, 37, 39), the first polarizer is on a side of the first display substrate facing away from the second display substrate 
wherein the first polarizer and the second polarizer are thin film polarizers (see at least figs.28, 30, 31, 35, 37, 39),
wherein the first display substrate and the second display substrate constitute a first panel (First Panel), and a second panel (Second Panel), and
wherein a resolution of the first panel is higher than a resolution of the second panel (see fig.42(b)).
Nakai does not explicitly disclose the polarizing layer comprises a grating layer, the second display substrate and the third display substrate constitute the second panel.
Sugita discloses a method for manufacturing a stacked display panel, in at least fig.17, the polarizing layer (POL4) comprises a grating layer (para.121), the second display substrate (SUB12) and the third display substrate (SUB11) constitute the second panel (LCD1) for the purpose of forming a wire grid polarizer as a built-in polarizing plate (para.121) and reducing the thickness of the stacked display panel (para.92).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing layer comprises a grating layer, the second display substrate and the third display substrate constitute the second panel as taught by Sugita in the method for manufacturing a stacked display .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US 2009/0147186 in view of Sugita US 2013/0038811 as applied to claim 1 above, and further in view of Harrold US Patent 6184951.
Regarding claim 6, Nakai discloses a first thin film transistor layer (the thin film transistor layer of First Panel) is on a side of the first display substrate facing the second display substrate (see at least figs.28, 30, 31, 35, 37, 39), and a first liquid crystal layer (26).
Nakai in view of Sugita does not explicitly disclose the first liquid crystal layer is between the first thin film transistor layer and the second display substrate.
Harrold discloses a stacked display panel, in at least figs.1-2c, the positions of the thin film transistor layer is interchangeable in each panel (figs.2a-2c) and the first liquid crystal layer (1) is between the first thin film transistor layer (at least 16 of the first panel 1) and the second display substrate (15)(see fig.2c) for the purpose of forming a stacked display panel (see fig.2c).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the positions of the thin film transistor layer is interchangeable in each panel and the first liquid crystal layer is between the first thin film transistor layer and the second display substrate as taught by Harroki in the stacked display panel of Sugita for the purpose of forming a stacked display panel.
s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US 2009/0147186 in view of Sugita US 2013/0038811 as applied to claim 1 above, and further in view of Chung US 2013/0033662.
Regarding claim 8, Sugita discloses the grating layer comprises a plurality of light transmitting portions distributed at intervals (para.121 discloses a wire grid polarizer which is inherent to have a plurality of light transmitting portions distributed at intervals) for the purpose of forming a wire grid polarizer as a built-in polarizing plate (para.121). The reason for combining is the same as claim 1.
Nakai in view of Sugita does not explicitly disclose a width of a light transmitting portion is 80 nm to 120 nm.
Chung discloses a display panel, in at least figs.1-3, a width of a light transmitting portion is 80 nm to 120 nm (para.55 discloses height is 150nm, find out a width of the light blocking portion is 50 nm to 150 nm, and pitch is smaller than 1/2 of a wavelength of blue light, so that pitch is smaller than 200 nm, so that a width of a light transmitting portion is 50 nm to 150 nm) for the purpose of forming a wire grid polarizing plate (para.55 and 58).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a width of a light transmitting portion is 80 nm to 120 nm as taught by Chung in the stacked display panel of Nakai in view of Sugita for the purpose of forming a wire grid polarizing plate.
Regarding claim 9, Chung discloses a light blocking portion (51 or 55) is between two adjacent light transmitting portions (see figs.1-3), and wherein a width of the light blocking portion is 80 nm to 120 nm (para.55 discloses a width of the light 
Regarding claim 10, Chung discloses a height of the light blocking portion is 100 nm to 150 nm (para.55 discloses a height of the light blocking portion is 150 nm) for the purpose of forming a wire grid polarizing plate (para.55 and 58). The reason for combining is the same as claim 9.



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita US 2013/0038811 in view of Harrold US Patent 6184951.
Regarding claim 12, Sugita discloses a method for manufacturing a stacked display panel, in at least fig.17,
comprising providing a first display substrate (SUB11), a second display substrate (SUB12), and a third display substrate (SUB22), wherein providing the second display substrate comprises:
forming a color filter layer (CF) and a polarizing layer (POL4) on a transparent base substrate (a transparent base substrate of SUB12) respectively, wherein the color filter layer and the polarizing layer are on opposite sides of the transparent base substrate (see fig.17);
providing a first polarizer (POL3) on a side of the first display substrate; providing a second polarizer (POL2) on a side of the third display substrate (see fig.17);

wherein the color filter layer is on a side of the second display substrate facing the first display substrate, the polarizing layer is on a side of the second display substrate facing the third display substrate (see fig.17), the first polarizer is on a side of the first display substrate facing away from the second display substrate (see fig.17), and the second polarizer is on a side of the third display substrate facing away from the second display substrate (see fig.17),
wherein the first polarizer and the second polarizer are thin film polarizers (see fig.17, para.40), and the polarizing layer comprises a grating layer (para.121),
wherein the first display substrate and the second display substrate constitute a first panel (LCD1), the second display substrate and the third display substrate constitute a second panel (LCD2 with SUB12).
Sugita does not explicitly disclose a resolution of the first panel is higher than a resolution of the second panel.
Harroki discloses a method of manufacturing a stacked display panel, in at least fig.12, a resolution of the first panel (2) is higher than a resolution of the second panel (1)(see fig.12) for the purpose of enhancing brightness and contrast of the display and reducing manufacturing cost (col.2, lines 23-27).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a resolution of the first panel  as taught by Harroki in the method of manufacturing a stacked display panel of Sugita for the purpose of enhancing brightness and contrast of the display and reducing manufacturing cost.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIA X PAN/          Primary Examiner, Art Unit 2871